February 20, 2009 Office of the Chief Accountant Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Dear Sir/Madam: We have read Item 4.01 of the current report on Form8-K dated Febuary 18, 2009 ofK's Media and are in agreement with the statements contained therein under the heading entitled “Dismissal of Sherb & Company, LLP as Certifying Accountant”. We have no basis to agree or disagree with the other statements of the registrant contained in the aforesaid Item 4.01. Very truly yours, /s/ Sherb & Company, LLP Sherb & Company, LLP
